           Case 3:17-cv-00515-HDM-CLB Document 54 Filed 01/19/21 Page 1 of 4




 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4    MARCO GUZMAN,                                   Case No. 3:17-cv-00515-HDM-CLB
 5       Petitioner,
                                                      ORDER
 6           v.
 7
      ATTORNEY GENERAL, et al.,
 8
         Respondents.
 9

10

11          This habeas corpus action, brought under 28 U.S.C. § 2254 by Marco Guzman,
12   represented by appointed counsel, was stayed on June 6, 2019, pending Guzman’s
13   further state-court proceedings. See Order entered June 6, 2019 (ECF No. 44).
14          On December 30, 2020, Guzman filed a motion to lift the stay (ECF No. 46),
15   stating that the state-court proceedings have been completed. Respondents do not
16   oppose that motion. See Respondents’ Notice of Non-Opposition (ECF No. 52). The
17   Court will grant Guzman’s motion to lift the stay and will set a schedule for further
18   proceedings.
19          On December 30, 2020, Guzman also filed a motion for leave to file a third
20   amended petition (ECF No. 47). Guzman states that “[t]he primary purpose of the new
21   petition is to update the procedural history, the statements of exhaustion, and other
22   details to reflect the new state court proceedings.” Motion for Leave to File Third
23   Amended Petition (ECF No. 47), p. 2. Guzman’s proposed third amended petition is
24   attached to his motion (ECF No. 47-1). On January 13, 2021, Respondents filed a
25   motion for an extension of time to respond to the motion for leave to file the third
26   amended petition (ECF No. 53). The Court will deny the motion for extension of time
27   and will grant the motion for leave to file the third amended petition. Federal Rules of
28   Civil Procedure 15(a)(2) provides that leave to amend a pleading is to be freely given
                                                  1
           Case 3:17-cv-00515-HDM-CLB Document 54 Filed 01/19/21 Page 2 of 4




 1   when justice so requires. This standard is applied with “extreme liberality” in favor of

 2   amendment. United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). There is plainly

 3   good cause for Guzman to file the third amended petition; none of the four factors that

 4   could be reason to deny a motion for leave to amend--“undue delay, bad faith or dilatory

 5   motive, futility of amendment, and prejudice to the opposing party” (see id. at 980)—is

 6   remotely applicable.

 7          On December 30, 2020, Guzman also filed a motion for leave to file an exhibit

 8   under seal (ECF No. 50). By that motion, Guzman requests leave of court to file under
 9   seal his Exhibit 56, which contains medical records concerning Guzman. Respondents
10   did not respond to that motion. There is a strong presumption in favor of public access
11   to judicial filings and documents. See Nixon v. Warner Communication, Inc., 435 U.S.
12   589, 597 (1978); see also Kamakana v. City and County of Honolulu, 447 F.3d 1172,
13   1178 (9th Cir. 2006). However, a federal court has inherent power over its own records
14   and files, and access may be denied where the court determines that the documents
15   may be used for “improper purposes.” Nixon, 435 U.S. at 598; Kamakana, 447 F.3d at
16   1179. The Court finds that there is good cause for Guzman’s Exhibit 56 to be filed under
17   seal. Guzman’s motion will be granted.
18          IT IS THEREFORE ORDERED that Petitioner’s Motion to Reopen (ECF No. 46)

19   is GRANTED. The stay of this action is lifted. The Clerk of the Court is directed to

20   reopen this case.

21          IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to File Third

22   Amended Petition for Writ of Habeas Corpus (ECF No. 47) is GRANTED. The Clerk of

23   the Court is directed to separately file Petitioner’s Third Amended Petition for Writ of

24   Habeas Corpus, located at ECF No. 47-1.

25          IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to File Exhibit

26   Under Seal (ECF No. 50) is GRANTED. As the subject exhibit (Exhibit 56) has already

27   been filed under seal (ECF No. 51), no further action is necessary in this regard.

28
                                                  2
           Case 3:17-cv-00515-HDM-CLB Document 54 Filed 01/19/21 Page 3 of 4




 1           IT IS FURTHER ORDERED that Respondents’ Motion for Enlargement of Time

 2   (ECF No. 53) is DENIED.

 3           IT IS FURTHER ORDERED that the following schedule will govern further

 4   proceedings in this action:

 5           1. Response to Petition. Respondents will have 90 days from the date of his

 6   order to file an answer or other response to the third amended habeas petition.

 7           2. Reply and Response to Reply. Petitioner will have 60 days following service

 8   of an answer to file a reply. Respondents will thereafter have 30 days following service
 9   of a reply to file a response to the reply.
10           3. Briefing of Motion to Dismiss. If Respondents file a motion to dismiss,
11   Petitioner will have 60 days following service of the motion to file a response to the
12   motion. Respondents will thereafter have 30 days following service of the response to
13   file a reply.
14           4. Discovery. If Petitioner wishes to move for leave to conduct discovery,
15   Petitioner shall file such motion concurrently with, but separate from, the response to
16   Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for
17   leave to conduct discovery filed by Petitioner before that time may be considered
18   premature, and may be denied, without prejudice, on that basis. Respondents shall file

19   a response to any such motion concurrently with, but separate from, their reply in

20   support of their motion to dismiss or their response to Petitioner’s reply. Thereafter,

21   Petitioner will have 20 days to file a reply in support of the motion for leave to conduct

22   discovery.

23           5. Evidentiary Hearing. If Petitioner wishes to request an evidentiary hearing,

24   Petitioner shall file a motion for an evidentiary hearing concurrently with, but separate

25   from, the response to Respondents’ motion to dismiss or the reply to Respondents’

26   answer. Any motion for an evidentiary hearing filed by Petitioner before that time may

27   be considered premature, and may be denied, without prejudice, on that basis. The

28   motion for an evidentiary hearing must specifically address why an evidentiary hearing
                                                   3
           Case 3:17-cv-00515-HDM-CLB Document 54 Filed 01/19/21 Page 4 of 4




 1   is necessary and must satisfy the requirements of 28 U.S.C. § 2254(e). The motion

 2   must state whether an evidentiary hearing was held in state court, and, if so, state

 3   where the transcript is located in the record. If Petitioner files a motion for an evidentiary

 4   hearing, Respondents shall file a response to that motion concurrently with, but

 5   separate from, their reply in support of their motion to dismiss or their response to

 6   Petitioner’s reply. Thereafter, Petitioner will have 20 days to file a reply in support of the

 7   motion for an evidentiary hearing.

 8
 9          DATED THIS 19th day of January, 2021.
10

11
                                                HOWARD D. MCKIBBEN,
12                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
